Subdivision 9 of section 2082 of the Code of 1907 was carried forward into the General Revenue Act of 1915 in substantially the same language, so far as applicable to this case. Gen. Acts 1915, p. 396, § 14, approved September 14, 1915.
In Bower v. Am. L.  E. Co., 195 Ala. 572, 71 So. 100, this court construed and interpreted subdivision 9 of section 2082 of the Code of 1907, which construction we have followed in this case. The opinion in the Bower Case was written and published by this court on February 3, 1916. The Legislature afterwards, on September 15, 1919, re-enacted that subsection (9) of section 2082 in the Revenue Act of 1919 in practically the same words. Gen. Acts 1919, p. 290, § 12. From this we would reasonably infer that the interpretation placed on it, and the construction given it by this court, met with the approval of the lawmaking powers. This is an additional reason why we should approve and follow in this case the opinion in Bower v. Am. L.  E. Co., 195 Ala. 572, 71 So. 100.
The application for rehearing is overruled.
All the Justices concur.